
	
		II
		110th CONGRESS
		1st Session
		S. 977
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 23, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 11 of title 18, United
		  States Code, to ensure United States attorneys are able to act impartially, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Furthering the Independence of Federal
			 Prosecutors Act of 2007.
		2.PurposeThe purpose of this Act is to ensure that
			 The United States Attorney is the representative not of an ordinary
			 party to a controversy, but of a sovereignty whose obligation to govern
			 impartially is as compelling as its obligation to govern at all, as
			 stated by the Supreme Court of the United States in Berger v. United States 295
			 U.S. 78, 88 (1935).
		3.United States attorneys
			(a)In generalChapter 11 of title 18, United States Code,
			 is amended by inserting after section 219 the following:
				
					220.United States attorneys
						(a)In generalIt shall be unlawful to intentionally
				coerce, pressure, or attempt to influence the decision of a United States
				attorney regarding whether to conduct a criminal investigation or pursue a
				prosecution of any person based on that person’s race, religion, sex, national
				origin, political activities, or political beliefs.
						(b)PenaltyAny person who violates subsection (a)
				shall be fined not more than $50,000, imprisoned for not more than 1 year, or
				both.
						(c)Enforcement
							(1)In generalThis section may be enforced only by a
				special prosecutor appointed under paragraph (2).
							(2)ProceduresThe Director of the Administrative Office
				of the United States Courts shall establish procedures that—
								(A)upon the request of a United States
				attorney, authorize a district court of the United States to appoint a United
				States attorney as a special prosecutor to investigate an alleged violation of
				this section and prosecute a violation of this section;
								(B)require that any United States attorney
				appointed under subparagraph (A) was not involved in any conduct relating to
				that alleged violation of this section; and
								(C)provide for the oversight of an
				investigation or prosecution by a United States attorney appointed under
				subparagraph (A) by the district court making that
				appointment.
								.
			(b)Technical and conforming
			 amendmentThe table of
			 sections at the beginning of chapter 11 of title 18, United States Code, is
			 amended by inserting after the item relating to section 219 the
			 following:
				
					
						220. United States
				attorneys.
					
					.
			4.Initiating and declining charges;
			 impermissible considerations
			(a)In generalIn determining whether to commence or
			 recommend a prosecution or take other action against a person relating to a
			 criminal investigation or prosecution, an attorney for the Government shall not
			 consider—
				(1)the race, religion, sex, national origin,
			 or political association, activities or beliefs of that person;
				(2)the personal feelings of that attorney
			 concerning that person, associates of that person, or the victim; or
				(3)the possible effect of the decision on the
			 professional or personal circumstances of that attorney.
				(b)Characteristics pertinent to
			 offenseIf a characteristic
			 listed in subsection (a)(1) is pertinent to an offense, the attorney for the
			 Government may consider that characteristic for the purpose intended by the
			 Congress.
			(c)ComplianceThe Attorney General of the United States
			 shall ensure compliance with this section.
			
